MEMORANDUM *
This case deals with the consolidated appeals of several district court orders. The first several orders found the State of Arizona in civil contempt of the district court’s previous order to reform the State’s English Language Learner (ELL) program, enjoined administration of the AIMS test to ELL students as a requirement for graduation until the program had been reformed, and provided for the distribution of the fines collected to school districts to fund ELL programs. The second order rejected House Bill 2064, determining it failed to comply with the court’s original order.
In the interim, the landscape of educational funding has changed significantly. We have held that, because “the scope of federal relief against an agency of state government must always be narrowly tailored to enforce federal constitutional and statutory law only .... federal courts must be sensitive to the need for modification [of permanent injunctive relief] when circumstances change.”1 In light of the changes in education programs and funding since the original 2000 court order, the district court should have held an evidentiary hearing and made findings of fact regarding whether changed circumstances required modification of the original court order or otherwise had a bearing on the appropriate remedy. The orders of the court holding the defendants in contempt and rejecting House Bill 2064 are therefore vacated and the case is remanded to the district court. Because we hold that the district court should have held an evidentiary hearing on changed circumstances, we need not, and do not, reach any of the other issues in the case.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Clark v. Coye, 60 F.3d 600, 604 (9th Cir. 1995).